Citation Nr: 1500045	
Decision Date: 01/02/15    Archive Date: 01/09/15

DOCKET NO.  12-00 757	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in New York, New York



THE ISSUES

1.  Entitlement to service connection for a liver disease.

2.  Entitlement to service connection for a skin condition.


REPRESENTATION

Appellant represented by:	New York State Division of Veterans' Affairs


ATTORNEY FOR THE BOARD

K. Fitch, Counsel



INTRODUCTION

The Veteran had active military service from April 1968 to April 1972.  He received the Combat Action Ribbon for his participation in combat activities in the Republic of Vietnam.

This matter comes before the Board of Veterans' Appeals (Board) from a May 2010 rating decision of the Department of Veterans' Affairs (VA) Regional Office (RO) in New York, New York, which determined that new and material evidence had not been received to reopen a previously denied claim of service connection for a liver disease.   It also denied his claims of service connection for a skin condition and PTSD.  In May 2012, the Veteran presented testimony at a Board hearing before the undersigned at the RO.  A transcript is of record. 

In April 2014, the Board reopened the Veteran's claim of entitlement to service connection for a liver disease and granted service connection for PTSD.  The issues of entitlement to service connection for liver and skin conditions were remanded for further development.

After the RO effectuated the Board's grant of entitlement to service connection for PTSD in May 2014, the Veteran submitted documents concerning PTSD.  The purpose of these submissions is not clear.  As such, the matter is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

The issue of entitlement to service connection for a liver condition is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDING OF FACT

The medical evidence indicates that a skin condition, to include eczema, had its onset in military service.


CONCLUSION OF LAW

The criteria for an award of service connection for a skin condition, to include eczema, have been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.6, 3.159, 3.303, 3.307, 3.309 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active military service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.304.  Service connection generally requires evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disease or injury.  Hickson v. West, 12 Vet. App. 247 (1999).  The requirement that a claimant have a current disability before service connection may be awarded for that disability is also satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim, even if no disability is present at the time of the claims adjudication.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).

When there is an approximate balance in the evidence regarding the merits of an issue material to the determination of the matter, reasonable doubt will be resolved in each such issue in favor of the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  An appellant need only demonstrate that there is an approximate balance of positive and negative evidence in order to prevail.  To deny a claim on its merits, the evidence must preponderate against the claim.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Alemany v. Brown, 9 Vet. App. 518 (1996).

The Veteran's service treatment records indicate that he was seen in May 1970 for dermatitis, and again in March 1971 for a pruritic erythematous rash on the arms, forearms, and thighs.  The Veteran has also testified that his skin condition began after returning from Vietnam and has continued since his separation from service.  Examinations dated in June 1994 indicated that the Veteran's skin had no lesions and appeared normal.

In order to determine whether the Veteran has a skin condition due to his military service, the Veteran was afforded a VA examination dated in August 2014.  The examiner indicated that the Veteran's claims file was available and reviewed in connection with the examination and report.  The Veteran was diagnosed with eczema, with an original diagnosis dated of 1970.  With respect to this condition, the examiner stated that "[t]he Veteran's electronic chart, remand request, hearing transcripts, and other documents [were] reviewed in detail.  The Veteran has a history of eczema dating back to the service and a history of intermittent skin rash treated and untreated for many years.  Of recent, there is no active skin rash on exam.  However, it is more likely than not based on history and exams that his intermittent eczema began in the service.  The clinical history and exam provide a nexus."

While the examiner did not find a rash on examination, he did find a current intermittent disability.  It was clearly stated that the Veteran had intermittent eczema and that the condition began in service.  There are no contrary opinions of record.  As such, the evidence is in favor of service connection is warranted.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for a skin condition, to include eczema, is granted.


REMAND

With respect to the Veteran's liver claim, the Veteran's service treatment records indicate that he was hospitalized in September 1971 for jaundice.  He had complaints of malaise and fatigue.  His medical history was significant for a history of Gilbert's disease in his father.  At the time it was noted that, in the spring of 1971, the Veteran had significant elevation in liver enzymes.  He was diagnosed with Gilbert's disease. 

Examinations dated in June 1994 noted that, in the first year the Veteran returned from service in Vietnam, he developed jaundice associated with cold symptoms and pneumonia-like symptoms and was hospitalized for two days at the China Lake Naval Deployment Center in the Mojave Desert in California.  He was discharged and the condition was not explained.  He continued to have episodic periods of jaundice on a regular basis associated with neck glandular swelling and tenderness of the liver about every 1-3 month.  At a particularly severe episode, he was hospitalized at Quonset Point, Rhode Island, where Dr. Mill evaluated him with procedures including a liver biopsy which was reportedly normal, and Gilbert's disease was proposed as the causation of his hyperbilirubinemia.  He subsequently had recurrent episodes every 1-3 months of his sclerae becoming yellow, having swollen glands particularly of the neck area and tenderness in the liver region.  It was noted that the Veteran had a history of elevated bilirubin with 1971 evaluation indicating Gilbert's disease.

In April 2014, the Veteran was afforded a VA examination in connection with the claim.  The examiner indicated that the Veteran claims file was available and reviewed in connection with the examination and report.  The Veteran was diagnosed with Gilbert's disease, circa 1970.  In connection with the diagnosis, the examiner stated that the "[r]emand and chart [were] reviewed in detail.  Veteran appears to have a congenital defect which has not been progressive.  Of interest, he has a high bilirubin but his current medical records are silent on any liver disease.  It appears that his defect was not incurred in or otherwise etiologically related to active [service]. The condition appears inactive and not causing any disability at this time."

Service connection may not be granted for congenital or developmental defects, as they are not considered a disease or injury for the purpose of service connection.  See 38 C.F.R. § 3.303(c), 4.9 (2011).  However, service connection may be granted for a congenital or hereditary disease, as opposed to a defect, where the disease first manifested during service (incurrence), or where it preexisted service but was worsened beyond its normal progression as a result of service (aggravation).  See Quirin v. Shinseki, 22 Vet. App. 390, 394 (2009 (discussing VAOPGCPREC 82-90); Monroe v. Brown, 4 Vet. App. 513, 151 (1993).  

For VA purposes, a "defect" is defined as a structural or inherent abnormality or condition which is more or less stationary in nature, and is generally incapable of improvement or deterioration.  In contrast, a "disease" is capable of improvement or deterioration.  In addition, service connection may be granted for any additional disability that results where a congenital or developmental defect is subject to, or aggravated by, a superimposed disease or injury.  See VAOPGCPREC 82-90 (July 18, 1990); VAOPGCPREC 67-90 (July 18, 1990).  

In this regard, the Board notes that when no preexisting medical condition is noted upon entry into service, a Veteran is presumed to have been sound upon entry.  38 U.S.C.A. § 1111 (West 2014).  The presumption of soundness applies if a Veteran's congenital disease is not noted at entry.  See Quirin, 22 Vet. App. at 396-97; Monroe, 4 Vet. App. at 515.  The burden then falls on the government to rebut the presumption of soundness by clear and unmistakable evidence that the disability was both preexisting and not aggravated by service.  Wagner, 370 F.3d at 1096.  Accordingly, "[o]nce the presumption of soundness applies, the burden of proof remains with the Secretary on both the preexisting and the aggravation prong; it never shifts back to the claimant.  In particular, even when there is clear and unmistakable evidence of preexistence, the claimant need not produce any evidence of aggravation in order to prevail under the aggravation prong of the presumption of soundness ... the burden is not on the claimant to show that his disability increased in severity; rather, it is on VA to establish by clear and unmistakable evidence that it did not or that any increase was due to the natural progress of the disease."  Horn v. Shinseki, 25 Vet. App. 231, 235 (2012).  This burden must be met by affirmative evidence demonstrating that there was no aggravation.  See Id.  The burden is not met by finding that the record contains insufficient evidence of aggravation.  See Id.

In this case, the Veteran's liver condition was not noted on his enlistment examination, and it appears that he received treatment on more than one occasion, to include hospitalization, for this condition while in the military.  This may very well indicate aggravation of a pre-existing congenital condition in service.  As such, additional opinion is required.  

When medical evidence is inadequate, VA must supplement the record by seeking an advisory opinion or ordering another medical examination.  Colvin v. Derwinski, 1 Vet. App. 171 (1991).  Assistance by VA includes providing a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on a claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4). 

Accordingly, the case is REMANDED for the following action:

1.  Afford the Veteran a VA examination in connection with his liver claim.  Review of the claims file should be noted in the examination report.  All necessary tests and studies should then be conducted.  The examiner should respond to the following questions:

(a)  Identify any current liver condition, to include Gilbert's disease.  

(b)  Is the condition identified in paragraph (a) considered a congenital or developmental defect (static and incapable of worsening), or is it a congenital or hereditary disease (capable of worsening)?

(c)  If any current liver condition is an acquired disease or defect; or a congenital or hereditary disease, state whether the condition as likely as not (probability of 50 percent or more) was initially manifested in service or otherwise related to service?  

In offering any opinion, the examiner must consider the Veteran's statements regarding the incurrence of his claimed disorder and the continuity of symptomatology.  

The examiner should provide reasons for the opinions.  If the examiner finds that he or she cannot provide a nexus opinion without resorting to speculation, the examiner must explain why he or she is unable to provide an opinion without speculation, and sufficiently explain the reasons for that inability.

3.  If any benefit sought on appeal remains denied, issue a supplemental statement of the case.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


